DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
Response to Amendment
The response filed on September 28, 2021 is acknowledged.  Five pages of amended claims were received on September 28, 2021.  The amended specification is reviewed and acceptable to correct objections to the original specification.  Claims 1, 9-10, and 18 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "first mounting structure" in Claims 1 and 18 and "second mounting structure" in Claim 18, and "second mounting structure" in Claims 6, 15, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The “first mounting structure” corresponds to the disclosure in paragraph 0031 line 1, “The shown first extrusion 180 includes a first rail 190 for clipping nozzle bodies”.  The “second mounting structure” corresponds to the disclosure in paragraph 0032 lines 2-4, “The first extrusion 180 includes a second rail 220.  The second rail 220 is used for attaching a cap”.  Based on the disclosure and the claims 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, and 9 are rejected as being unpatentable over US PGPUB 2017/0216871 A1 to Klemp et al. (“Klemp”). 
Regarding Claim 1, Klemp discloses an agricultural vehicle (Fig. 1 #5 “host vehicle”, based on Paragraph 0010 the host vehicle is understood to be used for spraying fields) comprising:

wheels (See Annotated Fig. 1) supporting the chassis for moving the agricultural vehicle; 
an application boom (See Annotated Fig. 1, the application boom comprising two booms #10) coupled to the chassis (See Annotated Fig. 1, the application boom appears to be connected to the chassis under the product tank) and configured to deliver agricultural product to an agricultural field (Paragraph 0010), the application boom having a boom arm (See Annotated Fig. 1) including 
	a longitudinal truss member (Fig. 18 #670 “impact edge”) including a first boom section and a second boom section (See Annotated Fig. 3, Per Paragraph 0084 it is understood that #670 can span the entire length of the application boom) and 
	a longitudinal chase (See Annotated Fig. 16) supported by the longitudinal truss member (The bumper #671 being under the longitudinal chase and the bumper #671 providing a supporting force to the longitudinal chase whenever the bumper contacts an external object), the longitudinal chase defining a channel (See Annotated Fig. 16, the channel being one of the conduits #620) and including a first mounting structure (See Annotated Fig. 3, the sprayers appear to be mounted on a structure on the longitudinal chase) and a cover (Fig. 9 #65 “second lip” which covers the channel) for the channel; and 
an application system including 
	a product tank (See Annotated Fig. 1) supported by the chassis and storing a volume of the agricultural product for delivery onto an agricultural field (Based on Paragraph 0010 it is understood that the stored fluid is used to spray on an agricultural field), 
	a plurality of nozzle bodies (Fig. 2 # 200 “sprayers”), 
	a piping system delivering the agricultural product to the plurality of nozzle bodies (Paragraph 0014 “plumbing”) and 

wherein the first mounting structure is outside of the channel (See Annotated Fig. 3), and
wherein the plurality of nozzle bodies are supported on the first mounting structure (See Annotated Fig. 3).
As to Claim 1, Klemp discloses a hinge (See Annotated Fig. 3), but does not specifically disclose the second boom section being pivotably coupled to the first boom section by the hinge (See Annotated Fig. 3, a hinge is present but the longitudinal truss member 670 having boom sections is not shown in the figure).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second boom section pivotably coupled to the first boom section by the hinge, as doing so would allow the first and second boom sections to be attached to the longitudinal chase using the same mounting holes that the hinge is attached to the longitudinal chase with, thus reducing the number of fasteners required to assemble the application boom (See Annotated Fig. 20, the boom section attachment plates of the first boom section and second boom section can be fastened to the longitudinal chase on the same holes that the hinge is attached to).
Regarding Claim 6, Klemp as applied to Claim 1 above further discloses wherein the longitudinal chase further includes a second mounting structure (See Annotated Fig. 22, the second mounting structure being a portion of a panel #430, #660 being mounted on a portion of the panel), and wherein the cover comprises a cap (Fig. 24 #660 “end cap”) mounted to the second mounting structure (See Fig. 22).  
Klemp does not specifically disclose wherein the cap is at least partially enclosing the channel.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of 
Regarding Claim 7, Klemp as applied to Claim 6 above does not specifically disclose wherein the cap includes a plurality of ports and wherein the one or more control lines includes a plurality of branches exiting the plurality of ports.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Klemp such that it includes a plurality of ports that are partially blocking the channel and other conduits (See Annotated Fig. 23), as doing so would protect enclosed electrical wiring in the channel and other conduits while further holding it in place as it exits the channel.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the one or more control lines include a plurality of branches exiting the plurality of ports for the purpose of routing electrical wiring to the various electrically controlled elements in the application boom including the plurality of nozzle bodies and electric actuator (Fig. 20 #891) in multiple boom sections as needed.
Regarding Claim 9, Klemp as applied to Claim 1 above further discloses wherein the application boom further includes a second boom arm (See Annotated Fig. 1, Paragraph 0059) including
	a second longitudinal truss member (See Annotated Fig. 1, it is understood that the second boom arm has duplicate components in relation to the first boom arm), and 
	a second longitudinal chase supported by the second longitudinal truss member (See Annotated Figs. 1 and 16, it is understood that the second boom arm has duplicate components in relation to the first boom arm), the second longitudinal chase defining a second channel and including a second cover for the second channel (See Annotated Fig. 16, it is understood that the second boom arm has duplicate features in relation to the first boom arm), and 
wherein the application system further includes 

	Page 4 of 10a second one or more control lines (Paragraph 0014 “wiring”, which is understood to be at least one control line used to control the sprayers on the first boom arm and at least one separately routed control line to control the sprayers on the second boom arm) coupled to the second plurality of nozzle bodies and for controlling the second plurality of nozzle bodies, the second one or more control lines supported by the second channel (Paragraph 0066, it is understood that the second boom arm has duplicate components in relation to the first boom arm).

Claims 2, 10, 12, 15-16, and 18-19 are rejected under U.S.C. 103 as being unpatentable over Klemp in view of US PGPUB 2019/0357519 A1 to Castro et al. (“Castro”).
Regarding Claim 2, Klemp as applied to Claim 1 above further discloses wherein the longitudinal truss member includes a tube (Fig. 18 #671 “bumper”), and wherein the boom arm further includes a longitudinal chase member (Fig. 10 #50 “panel”) having the longitudinal chase (See Annotated Fig. 16), wherein the longitudinal chase member is a non-composite member (Paragraph 0061, “One preferred panel is a sheet material, which can be steel, aluminum”) coupled to the tube (See Annotated Fig. 16).  Klemp does not disclose wherein the tube is a composite tube.
However, Castro discloses wherein an application boom (Fig. 1B #1 “articulated arm”) comprises a tube (Fig. 1B # 1.1, 1.2, 1.3) made of composite material (Paragraph 0017 “carbon fiber”) for the purpose of utilizing a material that is rigid and relatively lightweight (Paragraph 0013). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Klemp to be made of a composite material, as taught by Castro, as doing so would resist impact with a rigid and lightweight material.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis In re Lenshin, 125 USPQ 416.
Regarding Claim 10, Klemp discloses an agricultural vehicle (Fig. 1 #5 “host vehicle”, based on Paragraph 0010 the host vehicle is understood to be used for spraying fields) comprising: 
a chassis (See Annotated Fig. 1); 
wheels (See Annotated Fig. 1) supporting the chassis for moving the agricultural vehicle; 
an application boom (See Annotated Fig. 1, the application boom comprising two booms #10) coupled to the chassis (See Annotated Fig. 1, the application boom appears to be connected to the chassis under the product tank) and configured to deliver agricultural product to an agricultural field (Paragraph 0010), the application boom (See Annotated Fig. 1) including, 
	a first boom arm (See Annotated Fig. 1) and a second boom arm (See Annotated Fig. 1), each of the first boom arm and the second boom arm including, respectively (it is understood that the first boom arm and the second boom arm have duplicate features in relation to each other), 
		a longitudinal tube (Fig. 18 #671 “bumper”) including a first boom section and a second boom section (See Annotated Fig. 3, Per Paragraph 0084 it is understood that #671 can span the entire length of the application boom), 
		a non-composite chase (See Annotated Fig. 16, Paragraph 0061, “One preferred panel is a sheet material, which can be steel, aluminum”, aluminum is a non-composite material) defining a channel (See Annotated Fig. 16, the channel being one of the conduits #620) and including a mounting structure outside of the channel (See Annotated Fig. 3, the sprayers appear to be mounted on a structure on the non-composite chase, which is outside of the channel), and 
an application system including 

	a plurality of nozzle bodies (Fig. 2 # 200 “sprayers”), each nozzle body of the plurality of nozzle bodies being coupled to one of the mounting structures (See Annotated Fig. 3, each nozzle body appears to be connected to the mounting structure shown) and having a product dispensing nozzle (See Annotated Fig. 3); 
	a piping system delivering the agricultural product to the plurality of nozzle bodies (Paragraph 0014 “plumbing”), and 			
	one or more control lines (Paragraph 0014 “wiring”, which is understood to be used for control of the sprayers) coupled to the plurality of nozzle bodies and for controlling the plurality of nozzle bodies, the one or more control lines supported by at least one of the channels (Paragraph 0066).
As to Claim 10, Klemp does not disclose wherein the longitudinal tubes are longitudinal composite tubes.
However, Castro discloses wherein an application boom (Fig. 1B #1 “articulated arm”) comprises a tube (Fig. 1B # 1.1, 1.2, 1.3) made of composite material (Paragraph 0017 “carbon fiber”) for the purpose of utilizing a material that is rigid and relatively lightweight (Paragraph 0013). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the longitudinal tubes of Klemp to be made of a composite material, as taught by Castro, as doing so would resist impact with a rigid and lightweight material.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second boom section pivotably coupled to the first boom section by the hinge, as doing so would allow the first and second boom sections to be attached to the non-composite chase using the same mounting holes that the hinge is attached to the non-composite chase with, thus reducing the number of fasteners required to assemble the application boom (See Annotated Fig. 20, the boom section attachment plates of the first boom section and second boom section can be fastened to the non-composite chase on the same holes that the hinge is attached to, such that bumpers #671 of the first boom section and the second boom section are pivotably coupled to each other via the hinge and boom section attachment plates). 
As to Claim 12, Klemp in view of Castro as applied to Claim 10 above does not specifically disclose wherein each of the longitudinal composite tubes has an exterior surface that is an elliptical or oval shape, as the longitudinal composite tubes appear to be a circular shape (Per Paragraph 0085 “The impact edge 670 has a bumper 671 having a generally round shaped profile. Yet, other shaped profiles can be provided without departing from the broad aspects of the present invention”).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the longitudinal composite tubes with an exterior surface that is an elliptical or oval shape, since it has been held that the shape of a claimed invention was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed invention was significant per In re Dailey.  See MPEP 2144.04.IV.B.

Klemp does not specifically disclose wherein each of the caps is at least partially enclosing a respective one of the channels.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made each of the caps at least partially enclosing a respective one of the channels, as doing so would further protect enclosed electrical wiring in the channels from harmful external substances including water and dust, while still allowing the wiring to be routed throughout the application boom.
As to Claim 16, Klemp in view of Castro as applied to Clam 15 above does not specifically disclose wherein the cap includes a plurality of ports and wherein the one or more control lines include a plurality of branches exiting the plurality of ports.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the cap of Klemp such that it includes a plurality of ports that are partially blocking the channel and other conduits (See Annotated Fig. 23), as doing so would protect enclosed electrical wiring in the channel and other conduits while further holding it in place as it exits the channel.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the one or more control lines include a plurality of branches exiting the plurality of ports for the purpose of routing electrical wiring to the various electrically controlled elements in the application boom including the plurality of nozzle bodies and electric actuator (Fig. 20 #891) in multiple boom sections as needed.

a longitudinal tube (Fig. 18 # #671 “bumper”) including a first boom section and a second boom section (See Annotated Fig. 3, Per Paragraph 0084 it is understood that #671 can span the entire length of the application boom), 
a non-composite chase (See Annotated Fig. 16, Paragraph 0061, “One preferred panel is a sheet material, which can be steel, aluminum”, aluminum is a non-composite material) supported by the longitudinal tube (The bumper #671 being under the longitudinal chase and the bumper #671 providing a supporting force to the longitudinal chase whenever the bumper #671 contacts an external object), the non-composite chase 
	defining a channel (See Annotated Fig. 16, the channel being one of the conduits #620) for support one or more control lines (Paragraph 0014 “wiring”, which is understood to be used for control of the sprayers Paragraph 0066),
	including a first mounting structure (See Annotated Fig. 3) outside of the channel, the first mounting structure supporting a plurality of nozzle bodies coupled to one or more control lines (See Annotated Fig. 3, the first mounting structure is outside of the channel and it is understood that the “wiring” is connected to the nozzle bodies), 
	including a second mounting structure (See Annotated Fig. 22, the second mounting structure being a portion of a panel #430, #660 being mounted on a portion of the panel), and
	including a cap (Fig. 24 #660 “end cap”) mounted to the second mounting structure (See Fig. 22).
As to Claim 18, Klemp does not disclose wherein the longitudinal tube is a longitudinal composite tube.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the longitudinal tube of Klemp to be made of a composite material, as taught by Castro, as doing so would resist impact with a rigid and lightweight material.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.
Also, regarding Claim 18, Klemp discloses a hinge (See Annotated Fig. 3), but does not specifically disclose the second boom section being pivotably coupled to the first boom section by the hinge (See Annotated Fig. 3, a hinge is present but the longitudinal tube 671 having boom sections is not shown in the figure).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second boom section pivotably coupled to the first boom section by the hinge, as doing so would allow the first and second boom sections to be attached to the non-composite chase using the same mounting holes that the hinge is attached to the non-composite chase with, thus reducing the number of fasteners required to assemble the application boom (See Annotated Fig. 20, the boom section attachment plates of the first boom section and second boom section can be fastened to the non-composite chase on the same holes that the hinge is attached to, such that bumpers #671 of the first boom section and the second boom section are pivotably coupled to each other via the hinge and boom section attachment plates). 

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Klemp such that it includes a plurality of ports for a plurality of branches of the one or more control lines to exit from the channel and couple to the plurality of nozzle bodies (See Annotated Fig. 23), as doing so would protect enclosed electrical wiring in the channel and other conduits while further holding it in place as it exits the channel.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the one or more control lines include a plurality of branches exiting the plurality of ports for the purpose of routing electrical wiring to the various electrically controlled elements in the application boom including the plurality of nozzle bodies and electric actuator (Fig. 20 #891) in multiple boom sections as needed.
As to Claim 19, Klemp in view of Castro as applied to Claim 18 above further discloses wherein the first mounting structure includes a rail (See Annotated Fig. 3) for receiving clamps of the plurality of nozzle bodies (though it is not specifically disclosed that the plurality of nozzle bodies have clamps, Based on Fig. 2 it appears that the rail is configured such that it can receive clamps of the plurality of nozzle bodies when clamps are present).

Claims 3, 11, and 20 are rejected as being unpatentable under U.S.C. 103 as being unpatentable over Klemp in view of Castro and further in view of NPL Document “8 Advantages of Using Aluminum Extrusion For Your Next Design” to Wiley (“Wiley”). 
Regarding Claim 3, in reference to the agricultural vehicle of Klemp as modified by the composite tube of Castro as applied to Claim 2 above, Castro discloses wherein the composite tube is a 
However, Wiley discloses using extruded aluminum in designs for the benefit of using a lightweight, strong, and cost-effective material that is easy to work (Pages 2-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-composite member of Klemp to be an aluminum extrusion, as taught by Wiley, since doing so would provide structural stability with a strong material that is cost-effective.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.
As to Claim 11, in reference to the agricultural vehicle of Klemp as modified by the composite tubes of Castro as applied to Claim 10 above, Castro discloses wherein each of the composite tubes are carbon fiber tubes (Paragraph 0013).  
Klemp does not further disclose wherein each of the non-composite chases is an aluminum extrusion. 
However, Wiley discloses using extruded aluminum in designs for the benefit of using a lightweight, strong, and cost-effective material that is easy to work (Pages 2-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-composite chases of Klemp to be aluminum extrusions, as taught by Wiley, since doing so would provide structural stability with a strong material that is cost-effective.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.

Klemp does not disclose wherein the non-composite chase is an aluminum extrusion.
However, Wiley discloses using extruded aluminum in designs for the benefit of using a lightweight, strong, and cost-effective material that is easy to work (Pages 2-3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-composite chase of Klemp to be an aluminum extrusion, as taught by Wiley, since doing so would provide structural stability with a strong material that is cost-effective.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.

Claims 5 is rejected as being unpatentable under U.S.C. 103 as being unpatentable over Klemp in view of US Patent 7,878,464 to Oh (“Oh”). 
Regarding Claim 5, Klemp as applied to Claim 1 above discloses wherein the first mounting structure includes a first rail (See Annotated Fig. 3), and wherein each nozzle body of the plurality of nozzle bodies is coupled to the first rail (See Annotated Fig. 3) but does not specifically disclose wherein each nozzle body of the plurality of nozzle bodies includes a respective clamp coupling the nozzle body to the first rail.
However Oh discloses a mounting structure (Fig. 7 #10 “bar”) including a rail (Fig. 7 #11 “part”) wherein a nozzle body (See Fig. 7, the nozzle body including every item in the figure that is not #10 or #11) includes a clamp (Fig. 7 # 23 and #24) coupling the nozzle body to the rail for the purpose of securing the nozzle body at a predetermined position (Abstract).


Claim 8 is rejected under U.S.C. 103 as being unpatentable over Klemp in view of US Patent 3,552,652 to Greenwood (“Greenwood”). 
Regarding Claim 8, Klemp as applied to Claim 1 above discloses wherein the channel includes a wall (See Annotated Fig. 12), but does not disclose wherein the wall includes a drainage aperture.
However, Greenwood discloses an application system for delivering agricultural product (Fig. 1, Abstract), comprising a channel (Fig. 4, the center opening of body #20) having a wall (Fig. 4 # 28) with drainage apertures (Fig. 4 #70) for the purpose of providing a path for liquid to exit the channel to prevent contamination (Paragraph 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall of Klemp to include a drainage aperture, as taught by Greenwood, for the purpose of allowing liquid such as water that accumulates from rain or a plumbing leak to drain from the channel to prevent corrosion over time. 

Claim 13 is rejected under U.S.C. 103 as being unpatentable over Klemp in view of Castro and further in view of US PGPUB 2019/0098846 A1 to Murphy (“Murphy”). 
As to Claim 13, Klemp in view of Castro as applied to Claim 10 above does not disclose further comprising a lift arm arrangement that connects the application boom to the chassis and is configured to raise and lower the application boom.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural vehicle of Klemp in view of Castro as applied to Claim 10 above to have a lift arm arrangement that connects the application boom to the chassis and is configured to raise and lower the application boom, as taught by Murphy, for the purpose of adjusting the boom location.  

Claim 14 is rejected under U.S.C. 103 as being unpatentable over Klemp in view of Castro and further in view of Oh. 
Regarding Claim 14, in reference to the agricultural vehicle of Klemp in view of Castro as applied to Claim 10 above, Klemp discloses wherein each of the mounting structures includes a respective rail (See Annotated Fig. 3, it is understood that the first boom arm and the second boom arm have similar configurations), and wherein each nozzle body of the plurality of nozzle bodies is coupled to one of the rails (See Annotated Fig. 3) but does not specifically disclose wherein each nozzle body of the plurality of nozzle bodies includes a respective clamp coupling the nozzle body one of the rails.
However Oh discloses a mounting structure (Fig. 7 #10 “bar”) including a rail (Fig. 7 #11 “part”) wherein a nozzle body (See Fig. 7, the nozzle body including every item in the figure that is not #10 or #11) includes a clamp (Fig. 7 # 23 and #24) coupling the nozzle body to the rail for the purpose of securing the nozzle body at a predetermined position (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural vehicle of Klemp in view of Castro applied 

Claim 17 is rejected under U.S.C. 103 as being unpatentable over Klemp in view of Castro and further in view of Greenwood. 
Regarding Claim 17, in reference the agricultural vehicle of Klemp in view of Castro as applied to Claim 15 above, Klemp discloses wherein each of the channels includes a wall (See Annotated Fig. 12, the wall applies to both the channel of the first boom arm and the channel of the second boom arm), but does not disclose wherein the wall includes a drainage aperture.
However, Greenwood discloses an application system for delivering agricultural product (Fig. 1, Abstract), comprising a channel (Fig. 4, the center opening of body #20) having a wall (Fig. 4 # 28) with drainage apertures (Fig. 4 #70) for the purpose of providing a path for liquid to exit the channel to prevent contamination (Paragraph 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the walls of Klemp to have each one include a drainage aperture, as taught by Greenwood, for the purpose of allowing liquid such as water that accumulates from rain or a plumbing leak to drain from the channels to prevent corrosion over time.

    PNG
    media_image1.png
    823
    1127
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    577
    806
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    630
    710
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    742
    970
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    528
    758
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    646
    664
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    546
    668
    media_image7.png
    Greyscale

Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. Applicant states that the impact edge 670 of Klemp is not equivalent to the claimed “longitudinal truss member” because the impact edges 670 of boom sections are not pivotably coupled by a hinge.  Examiner agrees that the impact edges 670 of boom section being pivotably coupled by a hinge is not specifically disclosed by Klemp.  Applicant further states that it would not be obvious to pivotably couple the impact edges 670 of boom sections by a hinge.  Examiner respectfully disagrees that it would not be obvious to pivotably couple the impact edges 670 of boom sections by a hinge.  Examiner notes that it would be obvious to have the second boom section pivotably coupled to the first boom section by the .   
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 5, 2021